 8:20-cv-00197-BCB-CRZ Doc # 101 Filed: 08/16/21 Page 1 of 3 - Page ID # 1753




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

TIMM GRANDVIEW, LLC, a Nebraska
Limited Liability Company;
                                                            8:20CV197
                      Plaintiff,

       vs.                                                    ORDER

AMGUARD INSURANCE COMPANY, a
Pennsylvania Company; and
WESTGUARD INSURANCE
COMPANY, a Pennsylvania company;

                      Defendants.


      On July 30, 2021, Plaintiff contacted the court to alert the undersigned
magistrate judge to a discovery dispute between Plaintiff Timm Grandview, LLC
(“Plaintiff”) and Defendant WestGUARD Insurance Company (“WestGUARD”).
The court agreed to hold a discovery conference but asked the parties to provide
position statements prior to the conference outlining the nature of scope of the
potential dispute.


      Plaintiff provided the court with a statement indicating that the disputed
requests were Defendant WestGUARD’s Answer to Interrogatory No. 7;
Responses to Requests for Production Nos. 9, 10, 11, 18, 30, 31, and 34; and
Responses to Requests for Admission Nos. 5, 6, 7, 8, 9, 10, 12, 13, 15, 16, 17, 18,
20, 26, 27, 28, and 29. Plaintiff further noted that Plaintiff’s counsel has conferred
with opposing counsel and that counsel for WestGUARD indicated that he planned
to provide several supplemental responses (or at least to re-evaluate previous
responses for completeness and accuracy). However, at the time of Plaintiff’s
correspondence to the court, WestGUARD had not supplemented its discovery
 8:20-cv-00197-BCB-CRZ Doc # 101 Filed: 08/16/21 Page 2 of 3 - Page ID # 1754




responses or otherwise advised Plaintiff’s counsel of its decisions relating to
potential supplementation.


      WestGUARD also provided a position statement to the court. In the
statement, WestGUARD’s counsel represents that he plans to meet with his client
prior to the discovery conference scheduled for August 17, 2021 and will then be
in a position to inform the court and opposing counsel of the nature and extent of
the anticipated supplementation WestGUARD will provide. Thus, at present, the
court and Plaintiff are left guessing, both whether WestGUARD will further answer
discovery and when it will do so.


      WestGUARD’s         co-defendant      AmGUARD          Insurance     Company
(“AmGUARD”) was recently sanctioned in this case in analogous circumstances.
(Filing No. 100). It is the court’s understanding that the discovery served on both
defendants is being handled internally at the insurance entities by the same
department and/or individuals. There, AmGUARD repeatedly indicated that it
planned to submit supplemental discovery responses. (See, e.g., Filing No. 92).
Then, even when faced with explicit court deadlines, it did not do so. The court
made clear, and reiterates now, that its patience with the serial, dilatory discovery
practices in this case is waning. As noted in the order sanctioning AmGUARD, the
court will consider harsher sanctions if faced with additional discovery
gamesmanship and delay. (Filing No. 100 at CM/ECF p. 12, fn. 2).


      Given the current posture, the court does not believe that a conference
would be fruitful. Defense counsel should confer with his client and WestGUARD
must then immediately supplement its discovery responses, as necessary. Plaintiff
is given leave to file a discovery motion, as it deems appropriate, if it believes the
responses provided by WestGUARD remain deficient.
8:20-cv-00197-BCB-CRZ Doc # 101 Filed: 08/16/21 Page 3 of 3 - Page ID # 1755




    Accordingly IT IS ORDERED:


    1)     The telephonic conference set for August 17, 2021 at 11:00 AM is
           cancelled.

    2)     WestGUARD shall provide supplemental discovery responses, if
           any, to Plaintiff’s pending discovery requests by no later than August
           23, 2021.

    3)     Plaintiff is given leave to file a discovery motion related to
           WestGUARD’s Answer Interrogatory No. 7; Responses to Requests
           for Production Nos. 9, 10, 11, 18, 30, 31, and 34; and Responses to
           Requests for Admission Nos. 5, 6, 7, 8, 9, 10, 12, 13, 15, 16, 17, 18,
           20, 26, 27, 28, and 29. Any such motion may be filed at any time after
           Defendant’s August 23, 2021 deadline to supplement but shall be
           filed no later than August 30, 2021.



    Dated this 16th day of August, 2021.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
